Title: From Thomas Jefferson to John Jay, 4 May 1788
From: Jefferson, Thomas
To: Jay, John


          
            
              Sir
            
            Paris May 4. 1788.
          
          I had the honor of addressing you in two letters of the 13th. and 16th. of March from Amsterdam, and have since received Mr. Remsen’s of Feb. 20. I staid at Amsterdam about 10. or 12. days after the departure of Mr. Adams in hopes of seeing the million of the last year filled up. This however could not be accomplished on the spot. But the prospect was so good as to have dissipated all fears; and since my return here I learn (not officially from our bankers but) through a good channel that they have received near four hundred thousand florins since the date of the statement I sent you in my letter of Mar. 16. and I presume we need not fear the completion of that loan, which will provide for all our purposes of the year 1788. as stated in that paper. I hope therefore to receive from the treasury orders in conformity thereto that I may be able to proceed to the redemption of our captives. The purposes of the years 1789. and 1790 as stated in the same paper will depend on the ratification by Congress of Mr. Adams’s bonds of this year for another million of florins. But there arises a new call from this government for it’s interest at least. Their silence hitherto has made it be believed in general that they consented to the nonpaiment of our interest to them, in order to accomodate us. You will perceive in the 75th. and 76th. pages of the Compte rendu which I have the honour to send you that they call for this interest and will publish whether it be paid or not; and by No. 25. page 81. that they count on it’s regular receipt for the purposes of the year. These calls for the 1st. days of January 1789. and 1790 will amount to about a million and a half of florins more, and if to be raised by loan, it must be for two millions, as well to cover the expences of the loan, as that loans are not  opened for fractions of millions. This publication seems to render a provision for this interest as necessary as for that of Amsterdam.
          I had taken measures to have it believed at Algiers that our government withdrew it’s attention from our captives there. This was to prepare their captors for the ransoming them at a reasonable price. I find however that Capt. Obrian is apprised that I have received some authority on this subject. He writes me a cruel letter, supposing me the obstacle to their redemption. Their own interest requires that I should leave them to think thus hardly of me. Were the views of government communicated to them they could not keep their own secret, and such a price would be demanded for them as Congress probably would think ought not to be given lest it should be the cause of involving thousands of others of their citizens in the same condition. The moment I have money, the business shall be set into motion.
          By a letter from Joseph Chiappe, our agent at Mogadore, I am notified of a declaration of the Emperor of Marocco, that if the States general of the United Netherlands do not before the month of May send him an Ambassador to let him know whether it is war or peace between them, he will send one to them with five fregates and that if their dispositions be unfavorable, these frigates shall proceed to America to make prizes on the Dutch and to sell them there. It seems to depend on the Dutch therefore whether the Barbary powers shall learn the way to our coasts, and whether we shall have to decide the question of the legality of selling in our ports vessels taken from them.
          I had informed you in a former letter of the declaration made by the court of Spain to that of London relative to it’s naval armament, and also of the declaration of the Count de Monmorin to the Russian minister here on the same subject. I have good information that the court of Spain has itself made a similar and formal declaration to the minister of Russia at Madrid. So that Russia is satisfied she is not the object. I doubt whether the English are equally satisfied as to themselves. The season has hitherto prevented any remarkeable operations between the Turks and the two empires. The war however will probably go on, and the season now admits of more important events. The Empress has engaged Commodore Paul Jones in her service. He is to have the rank of rear-admiral, with a separate command, and it is understood that he is in no case to be commanded. He will probably be opposed to the Captain Pacha on the Black sea. He received  this invitation at Copenhagen, and as the season for commencing the campaign was too near to admit time for him to ask and await the permission of Congress, he accepted the offer, only stipulating that he should be always free to return to the orders of Congress whenever called for, and that he should in no case be expected to bear arms against France. He conceived that the experience he should gain would enable him to be more useful to the U.S. should they ever have occasion for him. It has been understood that Congress had had it in contemplation to give him the grade of rear admiral from the date of the action of the Serapis, and it is supposed that such a mark of their approbation would have a favourable influence on his fortune in the North. Copies of the letters which passed between him and the Danish minister are herewith transmitted. I shall immediately represent to Count Bernstoff that the demand for our prizes can have no connection with a treaty of commerce, that there is no reason why the claims of our seamen should await so distant and incertain an event, and press the settlement of this claim.
          This country still pursues it’s line of peace. The ministry seem now all united in it; some from a belief of their inability to carry on a war; others from a desire to arrange their internal affairs, and improve their constitution. The differences between the king and parliaments threaten a serious issue. Many symptoms indicate that the government has in contemplation some act of high-handed authority. An extra-number of printers have for several days been employed, the apartment wherein they are at work being surrounded by a body of guards who permit nobody either to come out, or go in. The commanders of the provinces, civil and military, have been ordered to be at their stations on a certain day of the ensuing week. They are accordingly gone: so that the will of the king is probably to be announced thro’ the whole kingdom on the same day. The parliament of Paris, apprehending that some innovation is to be attempted which may take from them the opportunity of deciding on it after it shall be made known, came last night to the resolution of which I have the honour to inclose you a manuscript copy. This you will perceive to be in effect a Declaration of rights. I am obliged to close here the present letter, lest I should miss the opportunity of conveying it by a passenger who is to call for it. Should the delay of the packet admit any continuation of these details, they shall be the subject of another letter to be forwarded by post. The gazettes of Leyden and France  accompany this. I have the honour to be with sentiments of the most perfect esteem & respect, Sir, your most obedient & most humble servant,
          
            Th: Jefferson
          
        